UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6604


KELVIN BROOKS,

                  Petitioner - Appellant,

             v.

JOHN LAMANNA, Warden,

                  Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Patrick Michael Duffy, District
Judge. (4:07-cv-04045-PMD)


Submitted:    August 26, 2009                 Decided: September 2, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kelvin Brooks, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kelvin     Brooks,     a     federal     prisoner,     appeals        the

district     court’s   order     accepting     the      recommendation     of     the

magistrate    judge    and    denying    relief    on    his   28 U.S.C.    §    2241

(2006)   petition.       We    have     reviewed   the    record   and     find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Brooks v. LaManna, No. 4:07-cv-04045-PMD

(D.S.C. Mar. 4, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court     and   argument     would   not     aid    the

decisional process.



                                                                           AFFIRMED




                                          2